Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This office action is a response to the amendments and remarks filed on 11/10/202 in which claims 1,  11,  and 17 are amended; 1 – 6 and 11 - 21 are pending;
Applicant Remarks and Response
Examiner has reviewed the Applicant’s remarks of 11/10/2020 and found them not be persuasive.
Applicant argues that the Office action indicates that no written description support is provided for the claim 1 feature of "communicate with the secondary base station via the DRB while maintaining communication with the primary base station during dual connectivity.";  Applicant asserts that support for this feature can be found throughout the specification and drawings. For instance, referring with paragraph [0059], it recites that the first message is further used to instruct the UE to change the DRB from being associated to one base station to being associated to another base station, and the first message includes the identifier of the DRB and an identifier or index of the another base station to which the DRB is associated. Applicant further argues that paragraph [0060] (cited here in part) " Optionally, the DRB may be further changed from being associated to a secondary base station to being associated to another secondary base station.". 

Examiner notes that the last limitation of Claim 1 cites ‘communicate with the secondary base station via the DRB while maintaining communication the DRB associated with the primary base station during dual connectivity.(emphasis added)  Examiner interpreters the word ‘while’ as occurring at the same of time or simultaneously, as the Applicant’s arguments support. However, the Examiner can find no support for this in paragraphs [0059], [0060], or anywhere else in the specifications. In fact contrary to the Applicant’s arguments, the Examiner finds credence in paragraphs [0059] and [0060] of the specification that under a broad and reasonable interpretation the UE changes the DRB from being associated to one base station to being associated to another base station.

Applicant argues that claim 1, as amended, is patentable over the combination of references because Yamada is not prior art to the present application. Yamada claims priority to U.S. Application No. 

The Examiner could not find support for simultaneous dual connectivity support in either of Applicant’s CN201110380488 or WO2013075602A1 filed in November 25, 2011. This recent new claim element was claimed in 7/15/2020 - long after the Yamada reference was filed

Applicant argues that Kim also does not disclose or suggest feature (d) above from claim 1, which states "communicate with a secondary base station via the DRB while maintaining communication with the primary base station during dual connectivity."
Examiner maintains that Yamada teaches this limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 6 and 11 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, Claims 1, 11, and 17 cites communicate with the secondary base station via the DRB while maintaining the DRB associated with the primary base station during dual connectivity. 
The Examiner has been unable to find any support a DRB with dual connectivity in the specification. Further, the Examiner was unable to find any support in the parent patent or the parent PCT WO2013075602A for the new limitation of dual connectivity using a single DRB.  
Independent Claims 1, 11, and 17 and dependent Claim 2 – 6 and 12 – 16, and 18 – 21 are rejected under U.S.C. 112 first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 6 and 11 - 21 are rejected under pre-AIA  35 U.S.C. 103(a) over Kim United States Patent 2009/0156219 in view of Tamura United States Patent Application 20060178167 and in further view of  Yamada United States Patent 9538575.
 In regards to Claim 1, 11, and 17 Kim teaches an apparatus, comprising: a memory storing instructions and at least one processor in communication with the memory, the at least one processor executing the instructions to: communicate, with a primary base station via a data radio bearer (DRB) from a primary base station; the DRB being set up with the primary base station; ¶ [0073] The first base station instructs handover to the terminal based on the handover response from second base station. The handover instruction includes information about the second radio bearer RB2 used by the real time data transmission service and information about a new second radio bearer RB2' reserved by the second base station through the first base station. ; receive a radio resource control (RRC) connection reconfiguration message from the primary base station, the RRC connection reconfiguration message comprising an identifier of the DRB and cell information of a secondary base station, wherein the cell information of the secondary base station is associated with the identifier of the DRB; ¶ [0073] The first base station instructs handover to the terminal and ¶ [0075] When setting of the new second radio bearer RB2' is completed, the terminal transmits handover confirmation to the second base station.;  

send a RRC connection reconfiguration completion message to the primary base station; FIGURE 6 (middle)..terminal receives an identifier of RB2’ in the instruct handover message from the 1st BS and then sets the RB2’ access bearer for the 2nd BS. (bottom) Fig. 6 the real time data over RB2’ is transferred with the 2nd BS.     ¶ [0074] The terminal releases the conventionally used second radio bearer RB2 resource by connecting to the first base station through a mobile network RAT1 provided by the first base station and sets a second radio bearer RB2' for connecting to the second base station using a new second radio bearer RB2' information included in the handover instruction; ¶ [0075] When setting of the new second radio bearer RB2' is completed, the terminal transmits handover confirmation to the second base station. The handover confirmation includes information about the second radio bearer RB2' whose setting is completed in the terminal
Kim does not disclose, but Tamura teaches of associating the DRB with a secondary base station while keeping in connection with the primary base station;   ¶ [1608] On the other hand, when receiving the RADIO BEARER SETUP response confirmation, the TACFa sends the BCFa a HANDOVER CONNECTION RELEASE request indication to request to remove the previous bearer in the soft handover state i.e. still connected state. The HANDOVER CONNECTION RELEASE request indication contains a TACF-BCF relationship ID element and released bearer ID element as represented in FIG. 516.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kim in this manner. 
One would have been motivated to modify Kim in this manner so as to reduce the signaling overhead.

Kim discloses the invention substantially as recited above. It may be advantageous to one skilled n the art to modify Kim so that one could communicate with the secondary base station via the DRB while maintaining the DRB associated with the primary base station during dual connectivity. Yamada in the same field of endeavor teaches in Column 04 Row 62    In dual-connectivity, an RRC procedure for secondary cell group (SCG) addition or modification may be defined. Furthermore, to achieve an efficient data radio bearer (DRB) reconfiguration between a master cell group (MCG) and an SCG in dual-connectivity, efficient message exchange is needed.
One would have been motivated to modify Kim maintaining a dual-connectivity DRB so that efficient messaging between base stations can be achieved.
	

In regards to Claims 2, 12, and 18, Kim teaches where the at least one processor is further further executes the instructions to: associate the DRB with the cell of the secondary base station. FIGURE 6 (middle)..terminal receives an identifier of RB2’ in the instruct handover message from the 1st BS and then sets the RB2’ access bearer for the 2nd BS. (bottom) Fig. 6 the real time data over RB2’ is transferred with the 2nd BS.

In regards to Claims 3, 13, and 19, Kim teaches where the at least one processor further executes the instructions to: communicate, data carried on the DRB with the secondary base station. ¶ [0074] The terminal releases the conventionally used second radio bearer RB2 resource by connecting to the first base station through a mobile network RAT1 provided by the first base station and sets a second radio bearer RB2' for connecting to the second base station using a new second radio bearer RB2' information included in the handover instruction.
In regards to Claims 4, 14, and 20,, Kim teaches the at least one processor is further executes the instructions to: obtain information of a signaling radio bearer (SRB) from the primary base station; and communicate with the secondary base station, signaling carried on the SRB via the cell of the secondary base station; FIGURE 6 (middle)..terminal receives an identifier of RB2’ in the instruct handover message from the 1st BS and then sets the RB2’ access bearer for the 2nd BS
In regards to Claims 5, 15, and 21, Kim teaches where the at least one processor is further executes the instructions to: obtain an indication from the primary base station, wherein the indication is used to instruct the at least one processor to associate the DRB with the secondary base station; ¶ [0075] When setting of the new second radio bearer RB2' is completed, the terminal transmits handover confirmation to the second base station. The handover confirmation includes information about the second radio bearer RB2' whose setting is completed in the terminal.
In regards to Claims 6, and 16, Kim teaches where the at least one processor is further executes the instructions to: obtain an identifier or index of the secondary base station; Figure 6 AND  ¶ [0073] The first base station instructs handover to the terminal based on the handover response from second base station. The handover instruction includes information about the second radio bearer RB2 used by the real time data transmission service and information about a new second radio bearer RB2' reserved by the second base station through the first base station.   

Final Rejection
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.

A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY BARON/	Examiner, Art Unit 2462                                                                                                                                                                                                        /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462